82 So.3d 1165 (2012)
Deneal BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-1849.
District Court of Appeal of Florida, Second District.
March 14, 2012.
James Marion Moorman, Public Defender, and Gonzalo Alberto Gayoso, Special Assistant Public Defender, Bartow, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Anne Sheer Weiner, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed without prejudice to any right Deneal Brown might have to file a motion for postconviction relief.
ALTENBERND, KELLY, and CRENSHAW, JJ., Concur.